EXHIBIT 10.44
 
CONFIRMATION OF INTELLECTUAL PROPERTY IP SECURITY AGREEMENT


This Confirmation of Intellectual Property IP Security Agreement (this
“Confirmation”) is entered into as of the 27th day of February, 2013 by and
between MIDCAP FUNDING III, LLC, a Delaware limited liability company (“Agent”)
and Tribute Pharmaceuticals Canada Inc. (the “Grantor”).
 
RECITALS
 
A. Reference is made to that certain Intellectual Property IP Security Agreement
dated as of May 11, 2012 (together with all extensions, renewals, restatements
modifications, substitutions and amendments thereof, the “IP Security
Agreement”) among Stellar Pharmaceuticals Inc., Tribute Pharma Canada Inc. and
Tribute Pharmaceuticals Canada Ltd. (collectively, the “Original Grantors”) and
Agent, which was recorded with the United States Patent and Trademark Office on
May 25, 2012 at Reel No. 028275, Frame No. 0357.  Capitalized terms used but not
defined herein shall have the meanings set forth in the IP Security Agreement.
 
B. On October 1, 2012, the Original Borrowers amalgamated with each other to
form Stellar Pharmaceuticals Inc. (“Amalco No. 1”), a corporation governed by
the laws of Ontario (“Amalgamation No. 1”).  On January 1, 2013, Amalco No. 1
amalgamated with Tribute Pharmaceuticals Canada Inc., an Ontario corporation, to
form Grantor, a corporation governed by the laws of Ontario (together with
Amalgamation No. 1, the “Amalgamations”).
 
C. Grantor, being the sole borrower under the Loan Agreement and owner of all
Intellectual Property Collateral described in the IP Security Agreement, wishes
to agree, ratify and confirm to and in favor of the Agent that the IP Security
Agreement continues in full force and effect notwithstanding the Amalgamations.
 
NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, and intending to be legally bound, as collateral security for the
prompt and complete payment when due of its obligations under the Loan
Agreement, Grantor hereby represents, warrants, covenants and agrees as follows:
 
AGREEMENT
 
1. Grantor hereby represents that it is the owner of all Intellectual Property
Collateral described in the IP Security Agreement.
 
2. Grantor hereby agrees, ratifies and confirms that, notwithstanding the
Amalgamations, (i) it is bound by every provision of, and obligation under, the
IP Security Agreement, (ii) it will perform every provision of, and obligation
under, the  IP Security Agreement, (iii) the IP Security Agreement secures and
will continue to secure the indebtedness, liabilities and obligations expressed
to be secured by the IP Security Agreement, (iv) the IP Security Agreement
remains in full force and effect and has not been terminated, discharged or
released and (v) the IP Security Agreement (including the security created
therein) constitutes and will continue to constitute a legal, valid, binding and
enforceable obligation of it, enforceable against it, in accordance with its
terms, subject to applicable bankruptcy, insolvency and other laws of general
application limiting the enforceability of creditors’ rights and to the fact
that specific performance is an equitable remedy available only in the
discretion of the court.
 
3. This Confirmation shall inure to the benefit of and be enforceable by the
Agent and its successors and assigns and shall be binding upon Grantor and its
successors and permitted assigns.
 
4. THIS CONFIRMATION, AND ALL MATTERS RELATING HERETO ARISING HEREFROM (WHETHER
SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE), SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.
 
5. This Confirmation may be executed by original, fax, pdf or electronic
signature and may be so executed in two or more counterparts and each such
counterpart when taken together shall constitute one and the same.
 
[Signature page follows.]
 
 
 
 

--------------------------------------------------------------------------------

 
 
(Signature Page to Confirmation of Intellectual Property IP Security Agreement)


 
IN WITNESS WHEREOF, the parties have caused this Confirmation to be duly
executed by its officers thereunto duly authorized as of the first date written
above.
 
 

 
TRIBUTE PHARMACEUTICALS CANADA INC.
         
 
Per:
/s/ Scott Langille       Name: Scott Langille       Title: CFO             I
have authority to bind the Corporation  

 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
(Signature Page to Confirmation Intellectual Property IP Security Agreement)
 
 

  AGENT:          
MIDCAP FUNDING III, LLC, a Delaware limited liability company
         
 
By:
       
Luis Viera
     
Managing Director
         









 